Citation Nr: 0118133	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00 - 04 452	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extraschedular basis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1999 from 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which denied the 
veteran's claim of entitlement to nonservice-connected 
pension benefits.

The Board observes in passing that the most recent 
correspondence from the veteran to the Board, which was 
received in March 2001, suggests that the veteran may have 
moved from Kansas to Oklahoma.  The veteran has reported 
contacting the Disabled American Veterans in Muskogee, 
Oklahoma.  Since this case is being remanded, the M&ROC in 
Wichita may wish to consider the matter of its current 
jurisdiction over this case in light of the veteran's 
reported move from Kansas to Oklahoma. 

During the course of this appeal, the veteran requested a 
personal hearing before a member of the Board in Washington, 
D.C.  The requested hearing was scheduled to be conducted on 
April 9, 2001.  The veteran, however, requested a 
postponement of the hearing, which was granted.  The 
rescheduled hearing was to be conducted on June 25, 2001.  
The veteran failed, without explanation, to report for the 
hearing.  Accordingly, the Board will proceed as if the 
veteran request for a personal hearing had been withdrawn.  
See 38 C.F.R. § 20.702(d) (2000).  In fairness to the 
veteran, his accredited representative was given the 
opportunity to present a written brief, which was 
accomplished in June 2001. 


Other issue

It appears from a July 1999 communication from his 
representative to the M&ROC that the veteran may be seeking 
entitlement to service connection for an acquired psychiatric 
disability.  That matter is referred to the agency of 
original jurisdiction for appropriate action. 


REMAND

The veteran is currently seeking entitlement to a non 
service-connected pension.

In general, non service-connected pension benefits are 
payable to a veteran who served for 90 days or more during a 
period of war, which is not in dispute here, and who is 
permanently and totally disabled due to non service-connected 
disabilities that are not the result of his or her own 
willful misconduct.  See 38 U.S.C.A. § 1521 (West 1991); see 
also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) and cases 
cited therein.  If a veteran's combined disability is less 
than 100 percent, he or she must be unemployable by reason of 
disability. 38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 
(2000); see also Brown (Clem) v. Derwinski, 2 Vet. App. 444, 
446 (1992).

It appears from a review of the record on appeal that the 
veteran has a long history of mental illness and substance 
abuse.  See, in general, VA hospital progress notes dated 
November 4, 1999.  In essence, the M&ROC denied the veteran's 
claim for a non service-connected pension because it believed 
that the veteran's problems stem, in large measure, from his 
own misconduct (substance abuse) rather than from an acquired 
psychiatric disorder and/or any physical disability.   

Reasons for remand

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  

For the reasons expressed below, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the instant appeal has not been obtained by the RO. 

In March 2001, the veteran informed the Board that he was 
being treated for unspecified "medical problems" at the VA 
Hospital in Oklahoma City, Oklahoma.  It is unclear whether 
such reported treatment is inpatient or outpatient in nature.  
The Board believes that records of such treatment should be 
obtained from the Oklahoma City VAMC and associated with the 
veteran's VA claims folder. 

The record further shows that the agency of original 
jurisdiction has not obtained treatment records from the 
veteran's private psychiatrist (Dr. A.) in Wichita, Kansas; 
June 1999 hospital summary and treatment records from the 
VAMC in Hampton, Virginia; private and VA hospital summaries 
from Hutchinson, Kansas, in 1986; from White Deer Run in 
Williamsport, Pennsylvania, in 1994 and in 1998, or from the 
VAMC, Philadelphia, Pennsylvania, in 1998.  All such evidence 
must be obtained and associated with the claims folder.  

This case is therefore remanded to the RO for the following 
actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for any 
disability since service separation, 
including any emergency room treatment 
records.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran by 
Dr. A. in Wichita, Kansas, as well as all 
private or VA hospital summaries from 
Hutchinson, Kansas; from White Deer Run 
in Williamsport, Pennsylvania; and from 
the VAMC, Philadelphia, Pennsylvania.  
The RO should further obtain copies of 
all clinical records pertaining to 
treatment of the veteran at the VAMC, 
Hampton, VA and the VAMC, Oklahoma City, 
OK.  

2.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should undertake any other indicated 
development, to include scheduling the 
veteran for appropriate psychiatric and/or 
physical examinations, if such are 
warranted by the then current state of the 
record.  The RO should then readjudicate 
the issue of entitlement to a permanent 
and total rating for pension purposes.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided a supplemental 
statement of the case.  That supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The veteran is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  




CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry  F.  Bohan
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


